Interim Decision 4:fr1441

Km= or LEE
In Section 13 Proceedings, Act of Sept. 11, 1957
A-13849129
Decided by District Director March, 1, 1966
Statutory eligibility for adjustment of status to that of a permanent resident
pursuant to the provisions of section 13, Act of September 11, 1957, is
established notwithstanding applicant's admission to the 'United States as a
nonimmigrant under section 3(3), Immigration Act of 1924, and subsequent
change of status to that of wife of a foreign government official under
section 8(1) of that Act, which was automat:it:any changed to that under
section 101(a) (15) (A) (1) upon the effective date of the Immigration and
Nationality Act..

Discussion: The applicant is a 71-year-old native and citizen of
Chin
' a. She was last admitted to the United States on December 5,
1943 as an alien in. transit pursuant to section 3(3) of the Immigration Act of 1924. On July 31, 1944, the applicant's status was
changed from that of a transit to that of the wife of a foreign government official under section. 8(1) of that Act,. • She was entitled to
this status as the wife of the Minister for the Republic of China in
Washington, D. C. Her husband held this position until his death
on February 21, 1956.
Section 13 of the Act of September 11, 1957 (71 sStat. 642-643)
provides for the adjustment of status to that of permanent residents
for. certain persons who have 'been admitted to the United States
under section 101(a) (15) (A) (i) or (ii), or 101(a) (15) (G) (i) or
(ii) of the Immigration and Nationality Act. The applicant was
admitted under section 3(3) of the Immigration Act of 1924 and
had her status changed to section 3(1) of that act. The change of
;taus is the equivalent of admission under section 3(1), there being
no necessary distinction between being planted that status at the
border or being granted it within the United States. The classes of
aliens described in section 101(a) (15) (A) (i) or (ii) of the Immigration - and Nationality Act include souie.who were formerly in class
96

Interim Decision *1441
•
3 (1).of the Immigration Act of 1924. The applicant's classification
was accordingly automatically changed to 101(a) (15) (A) (i) uponthe effective date of the Immigration and Nationality Act, December
24;1962. It is found that notwithstanding that her admission to the
United States and her acquisition of the nonimmigrant status of the
-wife of a. foreign government official was -under a prior law, the admission and status meet the requirements of section 13 of the Act of
September 11, 1957.
The applicant was gainfully employed by the New York Chun
Gift Shop, New York City, as a saleswoman, from April 1956 until
April 1957. She worked for the Ming Sang Company at 25 Elizabeth Street, New York City, as a sewing machine operator, from
-

November 1959 until March 1061. She is presently supported by
her son, Robert C. Lee, who is employed by the Insulation Manufacturing Company, 11 New York Avenue, Brooklyn, New York, with
a salary of $500 per month.
The applicant presently resides with her son, Robert, at 430 West
119th Street, Apartment . 47, New York 27, New York. She has
three children, Robert C. Lee and Rose Lee Kingman, who are
United States citizens, and Frank Lee, Jr., who resides on the mainland of China.
The good moral character of the applicant has been established.
She is not inadmissible to the United States under the excluding
provisions of the Immigration and Nationality Act,•except for lack
of entry documents. She his fulfilled all of the requirements for
eligibility of section 13 of the Act of September 11, 1957. The Secretary of State has no objection to the granting of permanent residence
status.
The applicant is chargeable to the quota for Chinese persons, which
is oversubscribed. All the evidence of record justifies thd conclusion
that were she now applying for admission, in possession of appropriate documents, she would be admitted.
It is ordered that the. status of the applicant be adjusted to that
of lawful permanent resident of the United States.
It is further ordered that if, during_ the session of Congress at
which this case is reported or the session next following, either the
Senate or the House of Representativei passes a resolution unfavorable to the applicant, this order be automatically revoked, and the

97

Interim Decision *1441
applicant be required to depart from the United States in the manner provided by law.
Note: Section 3(1) of tne immigration Act or 1524 classifies the following
aliens, inter Wits, as nonimmigrants :
"an accredited official of a foreign government recognized by the Government of the United States, his family, attendants, servants and employees,

•
•
Section 101(a) (15) (A) of the Immigration and Nationality Act classifies
the following aliens, inter olio, as nonimmigrants:
"(1) an ambassador, public minister, or career (Wilmette or consular
officer who has been accredited by a foreign government recognized
de Jere by the United States and who is accepted by the President or by
the Secretary of State, and the faembere of .the alien's immediate family;
"(if) upon a basis of reciprocity. other officials and employees who have
been accredited by a foreign government recognized de jute by the United
States, who are accepted by the Secretary of State, and the members
of their immediate families; and
"(iii) upon a basis of reciprocity, attendants, servants, personal employees, and members of their immediate families, of the officials and
employees who have a nonimmigrant status under (1) and (ii) above ..."
As the wife of an accredited high-ranking career diplomatic officer, the applicant was found to be within the class of aliens described in section 101(a)
(15) (A) (1) of the Immigration and Nationality Act, and her status was
automatically changed to that classification on December 24, 1952.

98

